UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2014 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:001-35922 PEDEVCO CORP. (Exact name of registrant as specified in its charter) Texas 22-3755993 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4125 Blackhawk Plaza Circle, Suite 201 Danville, California 94506 (Address of Principal Executive Offices) (855) 733-2685 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes¨Noþ At November11, 2014, there were29,793,782 shares of the Registrant’s common stock outstanding. PEDEVCO CORP. For the Three and Nine Months Ended September 30, 2014 INDEX PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements F-1 Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 (unaudited) F-1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 (unaudited) F-3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 (unaudited) F-4 Notes to Unaudited Consolidated Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED BALANCE SHEETS (unaudited) September 30, 2014 December 31, 2013 Assets Current assets: Cash $ $ Accounts receivable - oil and gas Accounts receivable - oil and gas - related party Accounts receivable - related party Deferred financing costs Prepaid expenses and other current assets Total Current Assets Oil and gas properties: Oil and gas properties, subject to amortization, net Oil and gas properties, not subject to amortization, net Total oil and gas properties, net Deferred financing costs - Note receivable - Note receivable – related party - Other assets - Deposit for business acquisitions - Investments - equity method - - Investments - cost method Total Assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued expenses - related parties Revenue payable - Advances from joint interest owners - Notes payable - Bridge Notes, net of discounts of $0 and $93,957, respectively - Convertible notes payable - Bridge Notes, net of premiums of $136,381 and $0, respectively - Notes payable - Secured Promissory Notes, net of discounts of $4,445,823 and $0, respectively - Notes payable - related parties, net of discounts of $0 and $316,570, respectively Total current liabilities Long-term liabilities: Notes payable - Secured Promissory Notes, net of discounts of $8,689,040 and $0, respectively - Asset retirement obligations Total liabilities F-1 Commitments and Contingencies Redeemable Series A convertible preferred stock: -0- shares issued and outstanding - - Shareholders' equity: Series A convertible preferred stock, $0.001 par value, 100,000,000 shares authorized, -0- shares issued and outstanding - - Common stock, $0.001 par value, 200,000,000 shares authorized; 29,430,374 and 26,121,062 shares issued and outstanding at September 30, 2014 and December 31, 2013, respectively Stock subscription receivable - ) Additional paid-in-capital Accumulated deficit ) ) Noncontrolling interests - Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. F-2 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenue: Oil and gas sales $ Operating expenses: Lease operating costs Exploration expense - - Selling, general and administrative expense Impairment of oil and gas properties Depreciation, depletion, amortization and accretion Loss on settlement of payables - Total operating expenses Gain (Loss) on sale of oil and gas properties ) - ) - Loss on sale of equity investment - - ) - Loss on sale of deposit for business acquisition - - ) - Loss on oil and gas property acquisition deposit - - - ) Gain (Loss) from equity method investments ) ) ) Operating loss ) Other income (expense): Interest expense ) Interest income Loss on debt extinguishment ) - ) - Gain on change in fair value of derivative - - - Other income - - - Total other expense ) Net loss ) Less: Net loss attributable to noncontrolling interests - - Net loss attributable to PEDEVCO common stockholders $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to unaudited consolidated financial statements. F-3 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Nine Months Ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Net loss attributable to noncontrolling interests ) - Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Stock-based compensation expense Impairment of oil and gas properties Loss on oil and gas property acquisition deposit - Depreciation, depletion, amortization and accretion Loss on sale of oil and gas properties - Loss on sale of 50% of equity investment - Loss on sale of 50% of the deposit for business acquisition - Loss on settlement of payables Loss on debt extinguishment - Loss from equity method investments Amortization of debt discount Amortization of deferred financing costs Gain on change in fair value of derivative - ) Changes in operating assets and liabilities: Accounts receivable - oil and gas ) Accounts receivable - oil and gas - related party Accounts receivable - related party ) ) Inventory - Prepaid expenses and other current assets ) Other assets - ) Accounts payable ) Accounts payable - related party ) - Accrued expenses Accrued expenses - related parties - Revenue payable - Advances from joint interest owners - Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Cash paid for oil and gas property acquisition deposits - ) Cash paid for oil and gas properties ) - Cash paid for drilling costs ) ) Proceeds from sale of equity investment - Proceeds from sale of oil and gas properties - Proceeds from sale of deposit - Cash paid for asset retirement bond ) - Issuance of notes receivable - related parties ) ) Proceeds from sale of White Hawk properties - Investment in restricted cash - ) Cash paid for unproved leasehold costs ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Repayment of paid-in-kind obligations ) - F-4 Cash paid for deferred financing costs ) ) Repayment of Secured Notes Payable ) - Proceeds from notes payable, related parties, net of financing costs - Proceeds from notes payable, net of discounts and financing costs Proceeds from issuance of common stock, net of offering costs - Proceeds from private placements - related party - Proceeds from exercise of warrants and options Net cash provided by financing activities Net decrease in cash ) Cash at beginning of period Cash at end of period $ $ See accompanying notes to unaudited consolidated financial statements. F-5 PEDEVCO CORP. (FORMERLY BLAST ENERGY SERVICES, INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) For the Nine Months Ended September 30, Supplemental Disclosure of Cash Flow Information Cash paid for: Interest $ $
